Citation Nr: 1511355	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-41 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active service from August 1957 to August 1961.

This matter was originally before the Board of Veterans' Appeals (Board) from September 2009 rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a non-compensable disability rating for bilateral hearing loss, after granting service connection for the same. 

In May 2013, the Board issued a decision that denied entitlement to a compensable rating for bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2014 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's May 2013 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  In compliance with the JMR directives, in August 2014 the Board remanded the issue for the Veteran to be afforded a contemporaneous examination to determine the current level of severity of his bilateral hearing loss.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating decision in December 2014, the RO increased the rating for bilateral hearing loss to 40 percent effective September 24, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. Prior to September 24, 2014 audiometric findings have shown that the Veteran had no more than Level I hearing acuity in the right ear, no more than Level V in the left ear, and did not have an exceptional pattern of hearing loss.  

2. From September 24, 2014 audiometric findings have shown that the Veteran had no more than Level V hearing acuity in the right ear and the right ear did not have an exceptional pattern of hearing loss; the Veteran had Level XI hearing acuity in the left ear, and had an exceptional pattern of hearing loss in the left ear resulting in Level VI hearing acuity.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating prior to September 24, 2014 and an initial rating higher than 40 percent beginning on that date for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  With respect to the claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in September 2009 which initially established service connection for this disability and assigned an initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran, as well as his service records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with VA audiological examinations in July 2009 and September 2014 for his service-connected bilateral hearing loss.  The Board finds that the July 2009 VA examination report, (coupled with the August 2009 addendum, which included a review of the claims folder) and the September 2014 examination report are both be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  

The Veteran's representative in March 2015 contended that the VA examiner in September 2014 did not fully assess the Veteran's hearing loss disability and that the objective severity of the hearing loss warrants a rating in excess of 40 percent.  A careful review of the both examinations in July 2009 and in September 2014 shows that the examiner reviewed the file, personally interviewed and examined the Veteran, to include audiological testing, and elicited a history from him, and provided the information necessary to evaluate his service-connected bilateral hearing loss under the applicable rating criteria.  The examiner fully complied with the criteria in 38 C.F.R. § 4.85 and thus the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Reference is also made to the assertion of the Veteran's representative that the Veteran's hearing loss is "more severe than was represented".  Such a statement could be interpreted as a statement that the hearing loss disability has worsened (become more severe) since he was last examined.  The Board does not find this to be the case.   In Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened. Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Here, notwithstanding the fact that the Veteran's last hearing examination is less than six months old, the Board emphasizes that there is no medical evidence alleging that the Veteran's service-connected disability has worsened.

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained as to this matter.  


Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a)

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Analysis

Treatment records associated the electronic record document that the Veteran has undergone routine fittings and adjustments of his hearing aids.  However, none of those records include audiometric testing data sufficient to rate the Veteran's  hearing loss disability.

The probative evidence of record consists of the VA audiological test results of July 2009 and September 2014.  On VA audiological examination in July 2009 pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 15, 55, 65, and 65, for an average of 50, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows 50, 60, 60, and 70, for an average of 60.  The speech recognition score, using the Maryland CNC Test, was 92 percent in the right ear and 72 percent in the left ear. 

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in July 2009 are applied to Table VI, the numeric designation of hearing impairment is level I.  When the pure tone threshold averages and speech recognition scores for the left ear from the VA examination in July 2009 are applied to Table VI, the numeric designation of impairment is level V.  When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  In addition, the Board notes that the VA examiner in July 2009 discussed the functional effects caused by the Veteran's hearing disability the report, including noting that there were significant effects on his occupational activities due to hearing difficulty, and the effects of hearing loss on occupational duties may include difficulty discriminating voices in the presence of background noise or when the Veteran is not face to face with the speaker, on the telephone or when watching television.  His left ear had greater impaired hearing.  See Martinak v. Nicholson, supra.  

Prior to September 24, 2014 the provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that the Veteran had an exceptional pattern of hearing loss during this period.

On VA audiological examination on September 24, 2014, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 50, 65, 70, and 75, for an average of 65, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows 75, 70, 75, and 80 for an average of 75.  The speech recognition score, using the Maryland CNC Test, was 72 percent in the right ear and 28 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of  Level V for the right ear and Level XI for the left ear.  Entering the resulting bilateral numeric designations to TABLE VII yields a 40 percent disability rating under Diagnostic Code 6100.  While an exception pattern of hearing loss is not shown in either ear under 38 C.F.R. § 4.86(b), an exceptional pattern of hearing is loss is shown in the left ear under 38 C.F.R. § 4.86(a) as the Veteran had more the 55 decibels at 1000, 2000, 3000, and 4000 Hz.  Nevertheless as the average of the puretone threshold was 75 in the left ear the Roman numeral designation for hearing impairment under Table VIa was VI, which is lower than XI under Table VI.  Thus the left ear is being evaluated under Table VI, the more favorable; and, the bilateral hearing loss is appropriately rated as 40 percent disabling.  Further, the examiner during the September 2014 VA examination also opined that the Veteran's hearing loss impacted ordinary conditions of his daily life, including ability to work, as the Veteran reported that he felt uncomfortable and unintelligent because he had to ask people to repeat themselves a lot and had to turn his TV up very loud to hear it even when wearing hearing aids.  The Veteran reported his family was getting frustrated and he felt he could not contribute to conversations anymore.

Consideration is given to the Veteran's statements regarding the effects of his hearing loss and his report that his hearing loss is worse than that which is represented by VA.  He is competent and credible in this regard.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application warrants the assignment of an initial noncompensable rating prior to September 24, 2014 and an initial 40 percent rating thereafter for bilateral hearing loss.

For these reasons, the evidence preponderates against the claim for an initial compensable rating prior to September 24, 2014 and an initial rating higher than 40 percent thereafter.  The Board finds that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

 In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1) . 

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the VA Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss, reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  Thus the issue of TDIU is not before the Board.  


ORDER

An initial compensable rating prior to September 24, 2014 and an initial rating higher than 40 percent thereafter for the service-connected bilateral hearing loss is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


